Title: From George Washington to Clement Biddle, 28 June 1787
From: Washington, George
To: Biddle, Clement



Dear Sir
[Philadelphia] Friday Morng 28th June 1787

By the Post of Yesterday, I received the enclosed Memo.—If you can comply with them in time, for the Alexandria Packet it wd oblige me.
If the Hatt is already got for Washington, it will be unnecessary to exchange it; If not, he prefers a black one, with such ornaments as would suit a boy of his age & the colour of the hat.
I beg leave to remind you of the Linnen—two pieces—from Mr Hazlehursts; and of the two pieces of finer than those you have purchased at 4/6 . For the purposes they are wanted indeed, they should be a good deal finer. I am—Dr Sir Yr Obedt Servt

Go: Washington

